713 N.W.2d 778 (2006)
475 Mich. 875
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Damon D. HUDSON, Defendant-Appellant.
Docket No. 130166. COA No. 262284.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the application for leave to appeal the December 6, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.
MARILYN J. KELLY, J., would, in lieu of this Court's order denying the application for leave to appeal, direct the defendant to provide this Court with a complete copy of his Presentence Investigation Report.